UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, May 7, 2009 Deutsche Telekom on growth course with OTE Deutsche Telekom continued to grow internationally as a result of the first-time consolidation of the Greek OTE group. Following the first-time inclusion of OTE, its subsidiaries and majority shareholdings in Southeastern Europe, the number of fixed-network customers at the end of the first quarter of 2009 increased by 7.5 million in total, of which broadband customers accounted for around 1.7 million. The Broadband/Fixed Network business area recorded around 40million fixed-network and almost 17million broadband lines at the end of March. The number of mobile customers grew by around 20million following the inclusion of the OTE subsidiaries, bringing the total customer base, including net additions in the existing mobile companies, to just under 150million at the end of March. Deutsche Telekom expects OTE to boost the Group's adjusted EBITDA by around EUR2.0 billion in total over the eleven months of the 2009 financial year since its consolidation. As a result, the Group's guidance needs to be increased by a similar amount, having originally been reduced on April 21 by 2 to 4 percent compared with the prior-year figure of EUR19.5 billion. Deutsche Telekom expects OTE to contribute around EUR0.6 billion to free cash flow, bringing the Group total to around EUR7 billion. In the first three months of 2009, Deutsche Telekom generated revenue of EUR15.9 billion, 6.2percent more than in the first quarter of 2008. Deutsche Telekom has thus strengthened its position as the European company with the best top-line performance in the industry. Adjusted EBITDA increased by 2.7percent to EUR4.8 billion. Without the inclusion of OTE, revenue in the first quarter was stable at EUR15.0 billion and adjusted EBITDA declined 4.8percent to EUR4.5 billion. Fixed-network business in Germany and abroad, mobile business in Germany and across most of Europe, and T-Systems, have thus all developed in line with or slightly above expectations.
